Exhibit 10.2
 
AMENDED AND RESTATED
BANKLIBERTY
TWO-YEAR CHANGE IN CONTROL AGREEMENT




This AGREEMENT originally entered into as of July 21, 2006 (“Agreement”), by and
between BANKLIBERTY (the “Bank”), a federally chartered financial institution,
with its principal offices at 16 West Franklin Street, Liberty, Missouri 64068,
MARK E. HECKER (“Executive”) and LIBERTY BANCORP, INC. (the “Company”), a
Missouri-chartered corporation and the holding company of the Bank, as guarantor
is amended and restated in its entirety as of December 17, 2008.


WHEREAS, the Bank continues to recognize the importance of Executive to the
Bank’s operations and wishes to protect his position with the Bank in the event
of a change in control of the Bank or the Company for the period provided for in
this Agreement; and


WHEREAS, Executive and the Board of Directors of the Bank desire to enter into
an amended and restated agreement setting forth the terms and conditions of
payments due to Executive in the event of a change in control and the related
rights and obligations of each of the parties and to bring the Agreement into
compliance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the regulations and guidance issued with respect to Section
409A of the Code.


NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, it is hereby agreed as follows:
 
1.           Term of Agreement.    
 
(a)           The term of this Agreement shall be (i) the initial term,
consisting of the period commencing on July 21, 2006 (the “Effective Date”) and
ending on July 21, 2008, plus (ii) any and all extensions of the initial term
made pursuant to Section 1(b) of this Agreement.


(b) Commencing on the first anniversary of the Effective Date and continuing
each anniversary date thereafter, the Board of Directors of the Bank (the “Board
of Directors”) may extend the term of this Agreement for an additional one (1)
year period beyond the then effective expiration date, provided that Executive
shall not have given at least sixty (60) days’ written notice of his desire that
the term not be extended.  As of the date of this restatement the term of the
Agreement had been extended to December 17, 2010.


(c)           Notwithstanding anything in this Section to the contrary, this
Agreement shall terminate if Executive or the Bank terminates Executive’s
employment prior to a Change in Control.
 

--------------------------------------------------------------------------------


 
2.           Change in Control.
 
(a)           Upon the occurrence of a Change in Control of the Company followed
at any time during the term of this Agreement by the termination of Executive’s
employment in accordance with the terms of this Agreement, other than for Cause,
as defined in Section 2(c) of this Agreement, the provisions of Section 3 of
this Agreement shall apply.  Upon the occurrence of a Change in Control,
Executive shall have the right to elect to voluntarily terminate his employment
at any time during the term of this Agreement for “Good Reason.”
­
For purposes of this Section 2, “Good Reason” shall mean the occurrence of any
of the following events without the Executive’s consent:


 
(i)
The assignment to Executive of duties that constitute a material diminution of
his authority, duties, or responsibilities (including reporting requirements);



 
(ii)
A material diminution in Executive’s base salary;



 
(iii)
Relocation of Executive to a location outside a radius of 50 miles of the
Company’s corporate office; or



 
(iv)
Any other action or inaction by the Company that constitutes a material breach
of this Agreement;



 
provided, that within ninety (90) days after the initial existence of such
event, the Company shall be given notice and an opportunity, not less than
thirty (30) days, to effectuate a cure for such asserted “Good Reason” by
Executive.  Executive’s resignation hereunder for Good Reason shall not occur
later than one hundred fifty (150) days following the initial date on which the
event Executive claims constitutes Good Reason occurred.



(b)           For purposes of this Agreement, a “Change in Control” shall be
deemed to occur on the earliest of:


 
(i)
Merger:  The Company or the Bank merges into or consolidates with another
corporation, or merges another corporation into the Company or the Bank, and as
a result less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company immediately before the merger or consolidation.

 
2

--------------------------------------------------------------------------------


 
 
(ii)
Acquisition of Significant Share Ownership:  There is filed or required to be
filed a report on Schedule 13D or another form or schedule (other than Schedule
13G) required under Sections 13(d) or 14(d) of the Securities Exchange Act of
1934, if the schedule discloses that the filing person or persons acting in
concert has or have become the beneficial owner of 25% or more of a class of the
Company’s voting securities, but this clause (ii) shall not apply to beneficial
ownership of Company voting shares held in a fiduciary capacity by an entity of
which the Company directly or indirectly beneficially owns 50% or more of its
outstanding voting securities.



 
(iii)
Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Bank’s or the Company’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or the Bank’s Board of Directors; provided, however,
that for purposes of this clause (iii), each director who is first elected by
the board (or first nominated by the board for election by the stockholders) by
a vote of at least two-thirds (2/3) of the directors who were directors at the
beginning of the two-year period shall be deemed to have also been a director at
the beginning of such period; or



 
(iv)
Sale of Assets:  The Company or the Bank sells to a third party all or
substantially all of its assets.



(c)           Executive shall not have the right to receive termination benefits
pursuant to Section 3 hereof upon termination for Cause.  The term “Cause” shall
mean termination because of Executive’s personal dishonesty, incompetence,
willful misconduct, any breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law,
rule, regulation (other than traffic violations or similar offenses), final
cease and desist order, or any material breach of any provision of this
Agreement.  Executive shall not have the right to receive compensation or other
benefits for any period after termination for Cause. During the period beginning
on the date of the Notice of Termination for Cause pursuant to Section 4 hereof
through the Date of Termination, stock options granted to Executive under any
stock option plan shall not be exercisable nor shall any unvested stock awards
granted to Executive under any stock benefit plan of the Bank, the Company or
any subsidiary or affiliate thereof, vest.  At the Date of Termination, such
stock options and any such unvested stock awards shall become null and void and
shall not be exercisable by or delivered to Executive at any time subsequent to
such termination for Cause.
 
3

--------------------------------------------------------------------------------


 
3.           Termination Benefits.
 
(a)           If Executive’s employment is voluntarily (in accordance with
Section 2(a) of this Agreement) or involuntarily terminated within two (2) years
of a Change in Control, Executive shall receive:


 
(i)
a lump sum cash payment equal to two (2) times the Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Internal Revenue Code of 1986,
as amended (the “Code”).  Such payment shall be made not later than five (5)
days following Executive’s termination of employment and shall be reduced, if
necessary, to avoid an excess parachute payment as noted in paragraph (b) under
this Section 3.

 


 
(ii)
Continued benefit coverage under all Association health and welfare plans which
Executive participated in as of the date of the Change in Control (collectively,
the “Employee Benefit Plans”) for a period of 24 months following Executive’s
termination of employment.  Said coverage shall be provided under the same terms
and conditions in effect on the date of Executive’s termination of
employment.  Solely for purposes of benefits continuation under the Employee
Benefit Plans, Executive shall be deemed to be an active employee.

 
(b)           Notwithstanding the preceding provisions of this Section 3, in no
event shall the aggregate payments or benefits to be made or afforded to
Executive under said paragraphs or otherwise (the “Termination Benefits”)
constitute an “excess parachute payment” under Section 280G of the Code or any
successor thereto, and to avoid such a result, Termination Benefits will be
reduced, if necessary, to an amount (the “Non-Triggering Amount”), the value of
which is one dollar ($1.00) less than an amount equal to three (3) times
Executive’s “base amount,” as determined in accordance with said Section
280G.  The allocation of the reduction required hereby among the Termination
Benefits provided by this Section 3 shall be determined by Executive.
 
4.           Notice of Termination.
   
(a)           Any purported termination by the Bank or by Executive shall be
communicated by Notice of Termination to the other party hereto.  For purposes
of this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated.


(b) “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the case of a termination for Cause, shall not be less
than thirty (30) days from the date such Notice of Termination is given).
 
4

--------------------------------------------------------------------------------


 
5.           Source of Payments.
 
All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.  The Company, however, unconditionally
guarantees payment and provision of all amounts and benefits due hereunder to
Executive and, if such amounts and benefits due from the Bank are not timely
paid or provided by the Bank, such amounts and benefits shall be paid or
provided by the Company.


6.           Effect on Prior Agreements and Existing Benefit Plans.


This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Bank and Executive, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided.  No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to him without reference to this
Agreement.  Nothing in this Agreement shall confer upon Executive the right to
continue in the employ of the Bank or shall impose on the Bank any obligation to
employ or retain Executive in its employ for any period.


7.           No Attachment.


(a)           Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null, void
and of no effect.


(b)           This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Bank and their respective successors and assigns.


8.           Modification and Waiver.


(a)           This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.


(b)           No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.
 
5

--------------------------------------------------------------------------------



9.           Severability.


If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
 
10.         Headings for Reference Only.
 
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.  In addition, references herein to the
masculine shall apply to both the masculine and the feminine.
 
11.         Governing Law.
 
Except to the extent preempted by federal law, the validity, interpretation,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of Missouri, without regard to principles of conflicts of law of that
State.
 
12.         Arbitration.
 
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by Executive within fifty (50) miles
from the location of the Bank, in accordance with the rules of the American
Arbitration Association then in effect.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.
 
13.         Payment of Legal Fees.
 
All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank, only if Executive is successful pursuant to a legal
judgment, arbitration or settlement.
 
6

--------------------------------------------------------------------------------




14.           Indemnification.


The Company or the Bank shall provide Executive (including his heirs, executors
and administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense and shall indemnify Executive (and his
heirs, executors and administrators) to the fullest extent permitted under
applicable law against all expenses and liabilities reasonably incurred by him
in connection with or arising out of any action, suit or proceeding in which he
may be involved by reason of his having been a director or officer of the
Company or the Bank (whether or not he continues to be a director or officer at
the time of incurring such expenses or liabilities), such expenses and
liabilities to include, but not be limited to, judgments, court costs,
attorneys’ fees and the cost of reasonable settlements.


15.           Successors to the Bank and the Company.


The Bank and the Company shall require any successor or assignee, whether direct
or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business or assets of the Bank or the Company,
expressly and unconditionally to assume and agree to perform the Bank’s and the
Company’s obligations under this Agreement, in the same manner and to the same
extent that the Bank and the Company would be required to perform if no such
succession or assignment had taken place.


16.           Required Provisions.  In the event any of the foregoing provisions
of this Section 16 are in conflict with the terms of this Agreement, this
Section 16 shall prevail.


(a) The Bank’s board of directors may terminate Executive’s employment at any
time, but any termination by the Bank, other than Termination for Cause, shall
not prejudice Executive’s right to compensation or other benefits under this
Agreement.  Executive shall not have the right to receive compensation or other
benefits for any period after termination for Cause as defined in Section 2(c)
hereinabove.


(b) If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
§1818(e)(3) or (g)(1); the Bank’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Bank may in its
discretion:  (i) pay Executive all or part of the compensation withheld while
their contract obligations were suspended; and (ii) reinstate (in whole or in
part) any of the obligations which were suspended.


(c) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. §1818(e)(4) or (g)(1),
all obligations of the Bank under this contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.
 
7

--------------------------------------------------------------------------------




(d) If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. §1813(x)(1) all obligations of the Bank under
this contract shall terminate as of the date of default, but this paragraph
shall not affect any vested rights of the contracting parties.


(e) All obligations under this contract shall be terminated, except to the
extent determined that continuation of the contract is necessary for the
continued operation of the Bank:  (i) by the Director of the OTS (or his
designee), at the time the FDIC enters into an agreement to provide assistance
to or on behalf of the Bank under the authority contained in Section 13(c) of
the Federal Deposit Insurance Act, 12 U.S.C. §1823(c); or (ii) by the Director
of the OTS (or his designee) at the time the Director (or his designee) approves
a supervisory merger to resolve problems related to the operations of the Bank
or when the Bank is determined by the Director to be in an unsafe or unsound
condition.  Any rights of the parties that have already vested, however, shall
not be affected by such action.


(f) Any payments made to employees pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. §1828(k) and
FDIC regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.


17.           Section 409A of the Code.


(a)           This Agreement is intended to comply with the requirements of
Section 409A of the Code, and specifically, with the “short-term deferral
exception” under Treasury Regulation Section 1.409A-1(b)(4) and the “separation
pay exception” under Treasury Regulation Section 1.409A-1(b)(9)(iii), and shall
in all respects be administered in accordance with Section 409A of the Code.  If
any payment or benefit hereunder cannot be provided or made at the time
specified herein without incurring sanctions on Executive under Section 409A of
the Code, then such payment or benefit shall be provided in full at the earliest
time thereafter when such sanctions will not be imposed.  For purposes of
Section 409A of the Code, all payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” (within the meaning of such term under Section 409A of the Code), each
payment made under this Agreement shall be treated as a separate payment, the
right to a series of installment payments under this Agreement (if any) is to be
treated as a right to a series of separate payments, and if a payment is not
made by the designated payment date under this Agreement, the payment shall be
made by December 31 of the calendar year in which the designated date
occurs.  To the extent that any payment provided for hereunder would be subject
to additional tax under Section 409A of the Code, or would cause the
administration of this Agreement to fail to satisfy the requirements of Section
409A of the Code, such provision shall be deemed null and void to the extent
permitted by applicable law, and any such amount shall be payable in accordance
with b. below.  In no event shall Executive, directly or indirectly, designate
the calendar year of payment.
 
8

--------------------------------------------------------------------------------




(b)           If when separation from service occurs Executive is a “specified
employee” within the meaning of Section 409A of the Code, and if the cash
severance payment under Section 3(a)i. of this Agreement would be considered
deferred compensation under Section 409A of the Code, and, finally, if an
exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i) of
the Code is not available (i.e., the “short-term deferral exception” under
Treasury Regulations Section 1.409A-1(b)(4) or the “separation pay exception”
under Treasury Section 1.409A-1(b)(9)(iii)), the Bank will make the maximum
severance payment possible in order to comply with an exception from the six
month requirement and make any remaining severance payment under Section 3(a)i.
of this Agreement to Executive in a single lump sum without interest on the
first payroll date that occurs after the date that is six (6) months after the
date on which Executive separates from service.


(c)           If (x) under the terms of the applicable policy or policies for
the insurance or other benefits specified in Section 3(a)ii. of this Agreement
it is not possible to continue coverage for Executive and him dependents, or (y)
when a separation from service occurs Executive is a “specified employee” within
the meaning of Section 409A of the Code, and if any of the continued insurance
coverage or other benefits specified in Section 3(a)ii. of this Agreement would
be considered deferred compensation under Section 409A of the Code, and,
finally, if an exemption from the six-month delay requirement of Section
409A(a)(2)(B)(i) of the Code is not available for that particular insurance or
other benefit, the Bank shall pay to Executive in a single lump sum an amount in
cash equal to the present value of the Bank’s projected cost to maintain that
particular insurance benefit (and associated income tax gross-up benefit, if
applicable) had Executive’s employment not terminated, assuming continued
coverage for 24 months.  The lump-sum payment shall be made thirty (30) days
after employment termination or, if Section 17(b) applies, on the first payroll
date that occurs after the date that is six (6) months after the date on which
Executive separates from service.


(d)           References in this Agreement to Section 409A of the Code include
rules, regulations, and guidance of general application issued by the Department
of the Treasury under Internal Revenue Section 409A of the Code.
 
9

--------------------------------------------------------------------------------


 
SIGNATURES


IN WITNESS WHEREOF, BankLiberty and Liberty Bancorp, Inc. have caused this
amended and restated Agreement to be executed and their seals to be affixed
hereunto by their duly authorized officers, and Executive has signed this
Agreement, on December 17, 2008.
 
ATTEST:
   
BANKLIBERTY
               
/s/ Cathy Trusler
 
By:
/s/ Daniel G. O’Dell
Corporate Secretary
   
For the Entire Board of Directors
               
ATTEST:
   
LIBERTY BANCORP, INC.
     
(Guarantor)
       
/s/ Cathy Trusler
 
By: 
/s/ Daniel G. O’Dell
Corporate Secretary
   
For the Entire Board of Directors
       
[SEAL]
             
WITNESS:
   
EXECUTIVE
       
/s/ Cathy Trusler
   
/s/ Mark E. Hecker
Corporate Secretary
   
Mark E. Hecker

 
10